915 F.2d 1563
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Wilson ALLEN, Petitioner-Appellant,v.James BLODGETT, Superintendent, Washington StatePenitentiary, United States of America,Respondents-Appellees.
No. 90-7026.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 14, 1990.Decided Oct. 17, 1990.Rehearing Denied Nov. 14, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (CA-89-946-HC-F)
Raymond Wilson Allen, appellant pro se.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Raymond Wilson Allen appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that the claims asserted in the Sec. 2255 motion are without merit.  In addition, certain of the claims have previously been decided adversely to Allen.  Accordingly, we affirm the district court's denial of relief.  Allen v. Blodgett, CA-89-946-HC-F (E.D.N.C. Jan. 16, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.